DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 1 is/are generic to the following disclosed patentably distinct species:
Species A: Figures 1 – 6C
Species B: Figures 7A – 7B
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Species A contains a “straight” strut 18 connecting the upper and lower oral portions whereas Species B contains a Z-shaped strut 770 connecting the upper and lower oral portions of the device. Furthermore, each of these struts 18 and 770 contains different structures of connecting the struts to the mouth piece portions. These features between the two Species A and B are mutually exclusive as the device cannot contain both forms of struts at the same time. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the Species A and Species B contain different mutually exclusive structure (see above explanation) making them diverge in form of invention causing a search burden for examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with James Broder on 3/3/2021 a provisional election was made without traverse to prosecute the invention of Species A. Affirmation of this election must be made by applicant in replying to this Office action.  

As a result of the election of Species A, claims 1-20 are elected.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  “an upper appliance member that selectively engages upper teeth within the human mouth; a lower appliance member that selectively engages lower teeth within the human mouth” should be 
-an upper appliance member configured to selectively engage upper teeth within the human mouth; a lower appliance member configured to selectively engage lower teeth within the human mouth-.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the utilize generic terminology with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “connector assembly that movably connects the upper appliance member and the lower appliance member to one another” in claims 1, 9, and 11.


As such 112f is not invoked for “connector assembly”.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 20140230829 A1).
Regarding claim 1, Rogers discloses an oral appliance device 200 (See Figures 3A-3G) for use within a human mouth (see [0096] device used in mouth), the oral appliance device 200 comprising: 
an upper appliance member 20 (See Figure 3E) that selectively engages upper teeth within the human mouth (see [0093] “upper dental member 20”) (see [0080] “Upper dental member 20 thus includes a cavity or seating 22 which is formed to and receives the individual's upper teeth”); 
a lower appliance member 30 (See Figure 3E) that selectively engages lower teeth within the human mouth (see [0095] “lower dental member 30” (see [0080] “Lower dental member 30 includes a similar cavity or seating (not shown in FIGS. 1A through 1C) which is formed to and receives the individual's lower teeth”); 
and a connector assembly (See Annotated Figure 3E: band 270, first connector button 50-U (the upper connector 50), second connector button 50-L (lower connector button 50)) that movably connects the upper appliance member 20 and the lower appliance member 30 to one another (see [0098] the band system permits movement of the mandible relative to the maxilla wherein this is a movable connection between pieces 20 and 30), the connector assembly (270, 50-U, 50-L) including 

a second connector button 50-L (See Figures 3A-3E and Annotated Figure 3E, the lower connector button 50, henceforth 50-L) that is removably secured to the lower appliance member 30 ([0095] “In the illustrated embodiment [referring to system 200], connecting sections 272 include a passage 274 through which a connector such as one of connectors 50 may pass to connect extending elastomeric member 270 to lower dental members 40 via one of passages 44a of connector seatings 44”, see Figures 3A-3E wherein the lower dental members 40 is a part of the lower appliance member 30 and wherein this “threaded” securement is implicitly a removable securement), and 
a connector band 270 (See Figures 3A-3E, “elastomeric member 270”, see [0095]) that is coupled to the upper appliance member 20 with the first connector button 50-U and coupled to the lower appliance member 30 with the second connector button 50-L (See Annotated Figure 3E, and further see Figures 3A-3D which shows this connection, further see [0095]).

    PNG
    media_image1.png
    358
    605
    media_image1.png
    Greyscale

Regarding claim 5, Rogers discloses the invention of claim 1 above.
Rogers further discloses wherein the connector band 270 is formed from an elastomeric material (see [0096-0097]).
Regarding claim 9, Rogers discloses the invention of claim 1 above.
Rogers further discloses wherein the connector assembly (270, 50-U, 50-L) further includes 
(i) a first connector base 40’ (See Figure 3C and 3E) that is formed on the upper appliance member 20 (See Figure 3E and [0094]), the first connector base 40’ including a first base aperture 44a’ (See Figure 3E and 3G) having internal threads (see [0094] wherein 44a’ is threaded); and 
(ii) a second connector base 40 (See Figures 3C and 3E) that is formed on the lower appliance member 30 (see Figures 3C and 3E, and [0093]), the second connector base 40 including a second base aperture 44a (See Figures 3C and 3E as well as Figures 1B and 1C which show the same base 40) having internal threads (see [0081] wherein 44a is threaded, and while this paragraph is used to describe embodiment 100, the base 40 used in embodiment 200 is the same as that as in embodiment 100 [0093-0094, 0085]); and 

wherein the second connector button 50-L (See Annotated Figure 3E) includes a second button shaft 52 having external threads 54 (see [0084] which describes button 50, see [0085] which states that buttons 50 are all the same structure throughout all embodiments) that are configured to threadingly engage the internal threads of the second base aperture 44a (see [0084] which describes button 50 threadingly engaging with aperture 44a, see [0085] which states that buttons 50 are all the same structure throughout all embodiments).
Regarding claim 10, Rogers discloses the invention of claim 9 above.
Rogers further discloses wherein the connector band 270 includes 
(i) a first band end 282 (See Figures 3A-3E, wherein this is an “end” as the end of the left and right elongated sections of band 270 as seen in Figures 3A-3E) having a first band aperture 284 (See Figure 3F), the first button shaft 52 being configured to extend through the first band aperture 284 and be threaded into the first base aperture 44a’ (see [0095] which describes the button 50, and thus shaft 52, passing through aperture 284 to the threaded opening 44a’) to removably couple the first band end 282 to the upper appliance member 20 (see [0096] which states the band 270 may be removed thus having a removable connection, and further threaded connections are implicitly removable as they may be screwed and unscrewed); and 
(ii) a second band end 272 (See Figures 3A-3E, wherein this is an “end” as defined in [0095]) having a second band aperture 274 (See Figures 3E-3F), the second button shaft 52 being configured to extend through the second band aperture 272 and be threaded into the second base aperture 44a (see [0095] which describes the button 50, and thus shaft 52, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11-16 and 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20140230829 A1) in view of Hasegawa (US 20150245888 A1).
Regarding claim 2, Rogers discloses the invention of claim 1 above.
Rogers further discloses wherein the connector band 270 (See Figures 3A-3E) includes 
(i) a first band end 282 (See Figures 3A-3E, wherein this is an “end” as the end of the left and right elongated sections of band 270 as seen in Figures 3A-3E) that is removably coupled to the upper appliance member 20 with the first connector button 50-U (See Figures 3A-3E and [0095] wherein the end 282 is attached to 20 via connectors 50 which simply pass through the aperture 284 and threadably connect to 20 thus causing 282 to be removably coupled), and 
(ii) a second band end 272 (See Figures 3A-3E, wherein this is an “end” as defined in [0095]) that is removably coupled to the lower appliance member 30 with the second connector button 50-L (See Figures 3A-3E and [0095] wherein the end 272 is attached to 30 via connectors 50 which simply pass through the aperture 274 and threadably connect to 30 thus causing 272 to be removably coupled). 
Rogers does not disclose at least one of the band ends including at least two substantially linear edges that are substantially perpendicular to one another.
Firstly, it must be noted that the instant specification shows these linear edges that are perpendicular to be squares (Figures 3A-3B) and lacks any critical design function to these “edges” within the instant specification thus making this edge limitation a clear design choice with no relevant functionality or criticality.
Nevertheless, Hasegawa teaches an analogous oral appliance device 100 (See Figures 1-4B) with an analogous connector assembly (3, 35, 34) for connecting an upper appliance 1 and an lower appliance 2 (See Figures 4A-4B) comprising an analogous elastic band 3 (See Figures 1-4B, see [0029] wherein the band 3 is able to “deform elastically” thus being elastic) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the circular ends 284 and 272 be shaped according to the shapes of ends 34 and 35 of Hasegawa which have at least two substantially linear edges that are substantially perpendicular to one another as taught by Hasegawa above (resulting in a square like shape) as for one the shape allows for easier contact with the mouth pieces thus making for easier attachment (see [0029] of Hasegawa) and also as a matter of design choice as Hasegawa teaches this is an alternative shape to having “arc-like shapes” (like a circle) (See Hasegawa [0030]) and the instant specification fails to provide any criticality or even functionality to having the claimed edges be as such thus making such design choice changes further obvious.
Regarding claim 11, Rogers discloses an oral appliance device 200 (See Figures 3A-3G) for use within a human mouth (see [0096] device used in mouth), the oral appliance device 200 comprising: 
an upper appliance member 20 (See Figure 3E) that selectively engages upper teeth within the human mouth (see [0093] “upper dental member 20”) (see [0080] “Upper dental 
a lower appliance member 30 (See Figure 3E) that selectively engages lower teeth within the human mouth (see [0095] “lower dental member 30” (see [0080] “Lower dental member 30 includes a similar cavity or seating (not shown in FIGS. 1A through 1C) which is formed to and receives the individual's lower teeth”); 
and a connector assembly (See Annotated Figure 3E: band 270, first connector button 50-U (the upper connector 50), second connector button 50-L (lower connector button 50)) that movably connects the upper appliance member 20 and the lower appliance member 30 to one another (see [0098] the band system permits movement of the mandible relative to the maxilla wherein this is a movable connection between pieces 20 and 30), the connector assembly (270, 50-U, 50-L) including 
a first connector button 50-U (See Figures 3A-3E and Annotated Figure 3E, the upper connector button 50, henceforth 50-U) that is removably secured to the upper appliance member 20 ([0094] “As described in connection with anterior mounting structure 40, connectors seatings 44' includes a passage 44a', which may, for example, be threaded to cooperate with a threaded connector such as connector 50”, see Figures 3A-3E wherein the anterior mounting structure 40 is a part of the upper appliance member 20 and wherein this “threaded” securement is implicitly a removable securement), 
a second connector button 50-L (See Figures 3A-3E and Annotated Figure 3E, the lower connector button 50, henceforth 50-L) that is removably secured to the lower appliance member 30 ([0095] “In the illustrated embodiment [referring to system 200], connecting sections 272 include a passage 274 through which a connector such as one of connectors 50 may pass to connect extending elastomeric member 270 to lower dental members 40 via one of passages 44a of connector seatings 44”, see Figures 3A-3E wherein the lower dental members 40 is a 
a connector band 270 (See Figures 3A-3E, “elastomeric member 270”, see [0095]) that is coupled to the upper appliance member 20 with the first connector button 50-U and coupled to the lower appliance member 30 with the second connector button 50-L (See Annotated Figure 3E, and further see Figures 3A-3D which shows this connection, further see [0095]).
Rogers further discloses wherein the connector band 270 (See Figures 3A-3E) includes 
a first band end 282 (See Figures 3A-3E, wherein this is an “end” as the end of the left and right elongated sections of band 270 as seen in Figures 3A-3E) that is coupled to the upper appliance member 20 with the first connector button 50-U (See Figures 3A-3E and [0095] wherein the end 282 is attached to 20 via connectors 50 which simply pass through the aperture 284 and threadably connect to 20 thus causing 282 to be removably coupled), and 
a second band end 272 (See Figures 3A-3E, wherein this is an “end” as defined in [0095]) that is coupled to the lower appliance member 30 with the second connector button 50-L (See Figures 3A-3E and [0095] wherein the end 272 is attached to 30 via connectors 50 which simply pass through the aperture 274 and threadably connect to 30 thus causing 272 to be removably coupled). 
Rogers does not disclose at least one of the band ends including at least two substantially linear edges that are at an angle relative to one another.
Firstly, it must be noted that the instant specification shows these linear edges that are “at an angle relative to one another” (perpendicular) to be squares (Figures 3A-3B) and lacks any critical design function to these “edges” within the instant specification thus making this edge limitation a clear design choice with no relevant functionality or criticality.
Nevertheless, Hasegawa teaches an analogous oral appliance device 100 (See Figures 1-4B) with an analogous connector assembly (3, 35, 34) for connecting an upper appliance 1 and an lower appliance 2 (See Figures 4A-4B) comprising an analogous elastic band 3 (See 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the circular ends 284 and 272 be shaped according to the shapes of ends 34 and 35 of Hasegawa which have at least two substantially linear edges that are substantially perpendicular (“at an angle to each other”) to one another as taught by Hasegawa above (resulting in a square like shape) as for one the shape allows for easier contact with the mouth pieces thus making for easier attachment (see [0029] of Hasegawa) and also as a matter of design choice as Hasegawa teaches this is an alternative shape to having “arc-like shapes” (like a circle) (See Hasegawa [0030]) and the instant specification fails to provide any criticality or even functionality to having the claimed edges be as such thus making such design choice changes further obvious.
Regarding claim 12, Rogers in view of Hasegawa discloses the invention of claim 11 above.
As combined, Rogers further discloses wherein the at least one of the band ends 272/282 includes at least two substantially linear edges that are substantially perpendicular to one another (see modification of claim 11 above, wherein the shape of ends 34/35 of Hasegawa 
Regarding claim 13, Rogers in view of Hasegawa discloses the invention of claim 12 above.
As combined, Rogers further discloses wherein each of the band ends 272/282 includes at least two substantially linear edges that are substantially perpendicular to one another (see modification in claim 11 above, wherein both of the ends 272 and 282 were modified as such).
Regarding claim 14, Rogers in view of Hasegawa discloses the invention of claim 13 above.
As combined, Hasegawa further teaches wherein each of the band ends 272/282 is substantially rectangle-shaped (see Figure 1 of Hasegawa wherein the shapes of ends 34 and 35 are clearly substantially rectangle shaped).
Regarding claim 15, Rogers in view of Hasegawa discloses the invention of claim 11 above.
As combined, Rogers further discloses wherein the upper appliance member 20 has an upper edge (See Figure 3C, wherein there is an upper edge seen from the side view), and the lower appliance member 30 has a lower edge (See Figure 3C, wherein there is a lower edge seen from the side view). 
Rogers does not disclose the first band end being positioned so that the first band end does not extend above the upper edge nor the second band end being positioned so that the second band end does not extend below the lower edge.
However, Roger further teaches an analogous connector 120 (See Figures 2C and 2F) with an analogous first end 152 and second end 132 (See Figures 2C and 2F) which attach to the upper and lower appliances 20 and 30 respectively and wherein the ends 152 and 132 have the same functionality as the ends 282 and 272 (connecting 270 to 20 and 30) (See Figures 3A-3F) (See Figure 2A-2C) wherein the design of this analogous connector is shown in Figure 2C 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of ends 282 and 272 of the band 270 of Rogers to be the size as utilized for analogous ends 132 and 152 of analogous connector 120 of system 100 such that the first band end 282 being positioned so that the first band end 282 does not extend above the upper edge nor the second band end 272 being positioned so that the second band end 272 does not extend below the lower edge (See Figures 3C for the upper and lower edges of the device) (See Figure 2C of Rogers) as Rogers contemplates this as an alternative size choice for the ends of the connecting device between appliances 20 and 30 and specifically refers to the band 270 of system 200 being modified to be similar to that of the system 100 (see [0097]) and further states the band 270 may be of different “lengths, thicknesses, widths” (see [0098]).
Regarding claim 16, Rogers in view of Hasegawa discloses the invention of claim 11 above.
As combined, Rogers further discloses wherein the connector band 272 further includes an elongated, band body that extends between the first band end 282 and the second band end 272 (See Figure 3F wherein between the ends 284 and 272 there are an elongated band body).
Regarding claim 18, Rogers discloses the invention of claim 11 above.
As combined, Rogers further discloses wherein the connector band 270 is formed from an elastomeric material (see [0096-0097]).
Regarding claim 20, Rogers discloses the invention of claim 11 above.
As combined, Rogers further discloses wherein the first band end 282 is removably coupled to the upper appliance member 20 with a first connector button 50-U (See Annotated 
the second band end 272 is removably coupled to the lower appliance member 30 with a second connector button 50-L (See Annotated Figure 3E) (see [0095] which describes the button 50 passing through aperture 274 of 272 and mating with the passage 44a, see [0084] which describes that this includes the button 50 then threading into 44a; see [0096] which states the band 270 may be removed thus having a removable connection, and further threaded connections are implicitly removable as they may be screwed and unscrewed).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20140230829 A1).
Regarding claim 3, Rogers discloses the invention of claim 1 above.
Rogers further discloses wherein the upper appliance member 20 has an upper edge (See Figure 3C, wherein there is an upper edge seen from the side view), and the lower appliance member 30 has a lower edge (See Figure 3C, wherein there is a lower edge seen from the side view), and wherein the connector band 270 includes 
(i) a first band end 282 (See Figures 3A-3E, wherein this is an “end” as the end of the left and right elongated sections of band 270 as seen in Figures 3A-3E) that is removably coupled to the upper appliance member 20 with the first connector button 50-U (See Figures 3A-3E and [0095] wherein the end 282 is attached to 20 via connectors 50 which simply pass through the aperture 284 and threadably connect to 20 thus causing 282 to be removably coupled); and 
(ii) a second band end 272 (See Figures 3A-3E, wherein this is an “end” as defined in [0095]) that is removably coupled to the lower appliance member 30 with the second connector button 50-L (See Figures 3A-3E and [0095] wherein the end 272 is attached to 30 via 
Rogers does not disclose the first band end being positioned so that the first band end does not extend above the upper edge nor the second band end being positioned so that the second band end does not extend below the lower edge.
However, Roger further teaches an analogous connector 120 (See Figures 2C and 2F) with an analogous first end 152 and second end 132 (See Figures 2C and 2F) which attach to the upper and lower appliances 20 and 30 respectively and wherein the ends 152 and 132 have the same functionality as the ends 282 and 272 (connecting 270 to 20 and 30) (See Figures 3A-3F) (See Figure 2A-2C) wherein the design of this analogous connector is shown in Figure 2C to have the ends 152 and 132 not extend past the upper or lower ends of each appliance 20 and 30 and Roger further teaches the connection of band 270 to the appliances may be configured as that as shown for system 100 (see [0097]) which is the embodiment seen in Figures 2C and 2F. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of ends 282 and 272 of the band 270 of Rogers to be the size as utilized for analogous ends 132 and 152 of analogous connector 120 of system 100 such that the first band end 282 being positioned so that the first band end 282 does not extend above the upper edge nor the second band end 272 being positioned so that the second band end 272 does not extend below the lower edge (See Figures 3C for the upper and lower edges of the device) (See Figure 2C of Rogers) as Rogers contemplates this as an alternative size choice for the ends of the connecting device between appliances 20 and 30 and specifically refers to the band 270 of system 200 being modified to be similar to that of the system 100 (see [0097]) and further states the band 270 may be of different “lengths, thicknesses, widths” (see [0098]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20140230829 A1) in view of Aldecoa (US 20150216716 A1).
Regarding claim 4, Rogers discloses the invention of claim 1 above.
Rogers does not disclose wherein the connector band 270 is formed from a nylon-based material.
For note, Rogers does disclose that the band 270 may be formed from any biocompatible elastomeric polymeric material (see [0097]).
Furthermore, Aldecoa teaches an analogous oral appliance 1 (See Figures 1-8) with an analogous band 5 for connecting the upper (3) and lower (4) appliances of the device 1 wherein the band 5 is further analogous as being elastic (see [0031]) and wherein the device 1 and thus the band 5 has the equivalent function as forcing forward the mandible (see [0001] and [0034]) wherein this band 5 is formed of nylon (see [0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic band 270 of Rogers of nylon as taught by Aldecoa as firstly they each have equivalent and predictable function of mandibular advancement (see Aldecoa [0001, 0034]) (See Rogers [0095]) and as discussed above Rogers enables the usage of any elastic polymeric material (see Rogers [0097]), thus is would be obvious to make the band 270 of Rogers the elastic nylon as taught by Aldecoa.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20140230829 A1) in view of Ignacio (US 20190125574 A1).
Regarding claim 6, Rogers discloses the invention of claim 1 above.
Rogers does not disclose wherein each of the first connector button 50-U and the second connector button 50-L is formed from a nylon-based material. 
However, Ignacio teaches an analogous oral appliance 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 200 of Rogers, thus including all buttons 50, via 3D printing of nylon in order to increase the comfort of the device caused by the decrease in weight of the appliance (see Ignacio [0193, 0051]). 
Regarding claim 7, Rogers in view of Ignacio discloses the invention of claim 6 above.
As combined, Rogers discloses wherein each of the first connector button 50-U and the second connector button 50-L (See Annotated Figure 3E) is manufactured using one of a three-dimensional printer and a selective laser sintering process (see modification above wherein the device 200 of Rogers as whole, thus including all buttons 50, is now manufactured using 3D printing, further see Ignacio [0052, 0305] wherein laser sintering of a nylon material is a further alternative option to 3D printing).
Also claim 7 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Rogers also alone discloses claim 7 as the overall structure is disclosed regardless of process.
Regarding claim 8, Rogers in view of Ignacio discloses the invention of claim 6 above.
As combined, Rogers discloses wherein each of the upper appliance member 20 and the lower appliance member 30 are formed from a nylon-based material (see modification in claim 6 above wherein the device 200 of Rogers as whole, thus including appliance members .
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20140230829 A1) in view of Hasegawa (US 20150245888 A1) in view of Aldecoa (US 20150216716 A1).
Regarding claim 17, Rogers in view of Hasegawa discloses the invention of claim 11 above.
As combined, Rogers does not disclose wherein the connector band 270 is formed from a nylon-based material.
For note, Rogers does disclose that the band 270 may be formed from any biocompatible elastomeric polymeric material (see [0097]).
Furthermore, Aldecoa teaches an analogous oral appliance 1 (See Figures 1-8) with an analogous band 5 for connecting the upper (3) and lower (4) appliances of the device 1 wherein the band 5 is further analogous as being elastic (see [0031]) and wherein the device 1 and thus the band 5 has the equivalent function as forcing forward the mandible (see [0001] and [0034]) wherein this band 5 is formed of nylon (see [0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic band 270 of Rogers of nylon as taught by Aldecoa as firstly they each have equivalent and predictable function of mandibular advancement (see Aldecoa [0001, 0034]) (See Rogers [0095]) and as discussed above Rogers enables the usage of any elastic polymeric material (see Rogers [0097]), thus is would be obvious to make the band 270 of Rogers the elastic nylon as taught by Aldecoa.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20140230829 A1) in view of Hasegawa (US 20150245888 A1) in view of Ignacio (US 20190125574 A1). 
Regarding claim 19, Rogers in view of Hasegawa discloses the invention of claim 11 above.
As combined, Rogers does not disclose wherein the upper appliance member 20 and lower appliance member 30 is formed from a nylon-based material. 
However, Ignacio teaches an analogous oral appliance 100 (See Figure 1) wherein the analogous oral device 100 has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 200 of Rogers, thus including upper and lower appliance members 20 and 30, via 3D printing of nylon in order to increase the comfort of the device caused by the decrease in weight of the appliance (see Ignacio [0193, 0051]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120073582 A1 – elastic band connecting and upper and lower mouth appliance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/12/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786